WESTENHAVER, J.
CHARGE TO THE JURY
This was an action by a member of a Pittsburgh local labor union for loss of employment occasioned by the refusal of the Cleveland Local of the same National Union to accept him into membership. The Union constitution provided that any local union should accept a transfer card from another local union and accept the member into membership.
Plaintiff claimed that the Cleveland local refused to accept his transfer card; that he appealed to the highest board of the National Union, which sustained the local union; that he was offered several positions in Cleveland, conditioned upon his being accepted into membership in the Cleveland local. He was out of work about a year by reason of the refusal. The action was based upon breach contract, in that it was claimed the Cleveland loc broke the terms of its constitution in refusing plai tiff membership.
The court charged the jury that it was the rig and privilege of the plaintiff to select the pla where he would work and that upon the plaint presenting his transfer card, it became the du of the Cleveland local to accept it and give him permit to work. The refusal to accept him woi be wrongful even though based upon the grou that there was not sufficient work for the membí already registered in the Cleveland local. T action of the Executive Board of the National Uni in refusing the plaintiff transfer would not be a 1 to the plaintiff from recovering by an action at la A labor union, although being an unincorporat voluntary association, is liable in law for the wror done by its officers and executive board acting wi in the real or apparent scope of their authority.
A verdict of $3,000 was returned agains^j Cleveland local union.